DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No.10,969,462 B2. This is a statutory double patenting rejection. Consider the following.
Claim 1 in the patent is copied to claim 1 in the examined application.
Claim 2 in the patent is copied to claim 2 in the examined application.
Claim 3 in the patent is copied to claim 3 in the examined application.
Claim 4 in the patent is copied to claim 4 in the examined application.
Claim 5 in the patent is copied to claim 5 in the examined application.
Claim 6 in the patent is copied to claim 6 in the examined application.
Claim 7 in the patent is copied to claim 7 in the examined application.
Claim 8 in the patent is copied to claim 8 in the examined application.
Claim 9 in the patent is copied to claim 9 in the examined application.
Claim 10 in the patent is copied to claim 10 in the examined application.
Claim 11 in the patent is copied to claim 11 in the examined application.
Claim 12 in the patent is copied to claim 12 in the examined application
Claim 13 in the patent is copied to claim 13 in the examined application.
Claim 14 in the patent is copied to claim 14 in the examined application.
Claim 15 in the patent is copied to claim 15 in the examined application.
Claim 16 in the patent is copied to claim 16 in the examined application.
Claim 17 in the patent is copied to claim 17 in the examined application.
Claim 18 in the patent is copied to claim 18 in the examined application.
Claim 19 in the patent is copied to claim 19 in the examined application.
Claim 20 in the patent is copied to claim 20 in the examined application
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,627,479 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive entity defined by the claims in the examined application is similar to the inventive entity defined by the claims in the patent, except the claims in the examined application are broader than the claims in the patent, as indicated below.
Claim 1 in the patent anticipates claim 1 in the examined application except claim 1 in the examined application is broader than claim 1 in the patent.
Claim 1 in the patent anticipates claim 5 in the examined application.
Claim 2 in the patent anticipates claim 2 in the examined application.
Claim 3 in the patent anticipates claim 3 in the examined application.
Claim 4 in the patent anticipates claim 4 in the examined application.
Claim 5 in the patent anticipates claim 6 in the examined application.
Claim 6 in the patent anticipates claim 7 in the examined application.
Claim 7 in the patent anticipates claim 8 in the examined application.
Claim 8 in the patent anticipates claim 9 in the examined application.
Claim 9 in the patent anticipates claim 10 in the examined application.
Claim 10 in the patent anticipates claim 11 in the examined application.
Claim 10 in the patent anticipates claim 15 in the examined application
Claim 11 in the patent anticipates claim 12 in the examined application.
Claim 12 in the patent anticipates claim 13 in the examined application.
Claim 13 in the patent anticipates claim 14 in the examined application.
Claim 14 in the patent anticipates claim 16 in the examined application.
Claim 15 in the patent anticipates claim 17 in the examined application.
Claim 16 in the patent anticipates claim 18 in the examined application.
Claim 17 in the patent anticipates claim 19 in the examined application.
Claim 18 in the patent anticipates claim 20 in the examined application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/14/2022